CURRAN, J.
This case was tried with Law No. 92,259, which was an action between the same parties. In each case there was a verdict for the plaintiff, followed by a motion for a new trial. In this case the verdict was for $1458.57.
The action was in assumpsit on two fire insurance policies insuring the plaintiff against all direct loss or damage by fire (with certain exceptions) on tools, dies, hubs, cutters and parts, while in the premises described. The two policies totaled $15,000 out of a total of $85,000 of this type of insurance carried by the plaintiff at the time of the damage. The defendant admitted liability and the only question was as to the amount of the plaintiff’s loss. The objection 'of indefiniteness in the proof of loss referred to in the rescript in Law No. 92,259, was made on the argument of the motion now under consideration. In that case the loss of the use of the tools, &c., during the period of their reconditioning was in issue. In this case the actual loss to the plaintiff in labor, material and other items was treated by both parties as the measure of the plaintiff’s damage.
The accounts and estimates of the plaintiff, while not penny perfect, were as accurate as can reasonably be demanded in the collection of such a large number of items of loss. We think the jury took a very sane view of the evidence and returned a thoroughly just verdict.
Motion for new trial is denied.